Exhibit 10.22.1

June 15, 2005

SEI Investments Canada Company

70 York St. Suite 1600

Toronto, Ontario

M5J 1S9

 

Attention:    Mr. Bahn Tran    Business Manager

Dear Bahn;

We refer to the letter agreement dated January 14, 2003 between SEI Investments
Canada Company and Royal Bank of Canada (“Credit Agreement”). All capitalized
terms used in this letter, if not otherwise defined herein, shall have the
meanings set out in the Credit Agreement.

The following amendments are hereby made to the Credit Agreement:

Section 14(b)

 

  (i) Annual audited financial statements of the Borrower within 120 days of the
Borrower’s fiscal year-end;

Section 17(c) Notices

 

As to the Bank:    Royal Bank of Canada    Global Credit    Credit Transaction
Management    12th Floor, South Tower    Royal Bank Plaza    200 Bay St.   
Toronto, Ontario M5J 2J5    Attention Manager, Credit    Telecopier:
416-842-4020

Except as indicated herein, all terms and conditions of the Credit Agreement
shall remain in full force and effect and are hereby ratified and confirmed in
every respect.

Please acknowledge your agreement with the foregoing by executing the enclosed
two (2) copies of this letter and returning one (1) fully executed copy to the
Bank.

 

Yours truly, ROYAL BANK OF CANADA By:  

/s/ Donna Seto

Name:   Donna Seto Title:   Authorized Signatory

/s/ Sabrina Borrison

Name:   Sabrina Borrison Title:   Manager, Credit



--------------------------------------------------------------------------------

We acknowledge and accept the terms and conditions of this Agreement on the 20
day of June, 2005 which acceptance is effective as of the date first above
written.

 

SEI Investments Canada Company By:  

/s/ Patrick Walsh

Name/Title:   Patrick Walsh / President By:  

/s/ George Butcher

Name/Title:   George Butcher / SVP Finance & Administration